Title: [Diary entry: 5 October 1785]
From: Washington, George
To: 

Wednesday 5. Thermometer at 60 in the Morng.  at Noon and 68 at Night. Brisk wind from the Southward all day. Weather clear.  Stripped the Shingles of the South side of the Pediment of the West front of the House, in expectation of Mr. Sanders’s coming to direct the Shingling of it, but he never appeared. Colo. Ramsay introducing a Mr. McComb, & a Mr. Lowry; dined here, & went away afterwards. Mr. Perin went from this after Breakfast.